Exhibit 10.19

 

[ge2sgpnuenx1000001.jpg]

 

 

April 21, 2016

Keith Orford

c/o Calithera Biosciences, Inc.

343 Oyster Point Boulevard, Suite 200

South San Francisco, CA 94080

 

Re: Amended and Restated Offer Letter

Dear Keith:

On behalf of Calithera Biosciences, Inc. (“Calithera Biosciences” or the
“Company”), I am pleased to offer you continuing employment with the Company on
the terms set forth below.   This offer letter will supersede and replace in
full the prior offer letter entered into by and between you and the Company
dated January 14, 2015 (the “Prior Offer Letter”) (excluding that certain
Proprietary Information and Inventions Agreement dated January 30, 2015 (the
“Proprietary Information Agreement”), which shall remain in full force and
effect).

1.Position and Employment Start Date.  Effective as of May 2, 2016, your
position with the Company will be as Senior Vice President, Clinical
Development, reporting to Susan Molineaux, Ph.D., CEO.

During the term of your employment with the Company, you will devote your best
efforts and substantially all of your business time and attention to the
business of the Company, except for approved vacation periods and reasonable
periods of illness or other incapacities permitted by the Company’s general
employment policies.

Throughout your employment with the Company, you may engage in civic and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company.  Subject to the restrictions set forth herein and with the prior
written consent of the Company’s Board of Directors (the “Board”), you may serve
as a director of other corporations and may devote a reasonable amount of your
time to other types of business or public activities not expressly mentioned in
this paragraph.  The Board may rescind its consent to your service as a director
of all other corporations or participation in other business or public
activities, if the Board, in its sole discretion, determines that such
activities compromise or threaten

343 Oyster Point Boulevard, Suite 200

South San Francisco, CA 94080

Main: 650 870-1000

Fax:  650 588-5272

www.calithera.com

129062167 v1

--------------------------------------------------------------------------------

 

 

 

 

to compromise the Company’s business interests or conflict with your duties to
the Company. 

2.Compensation.  

(a)Base Salary.  In your position, you will be paid at the rate of $14,166.67 on
a semi-monthly basis (or $340,000.00 on an annualized basis), less payroll
deductions and all required withholdings.  You also will be entitled to
participate in the employee benefit plans (including the employee stock purchase
plan) currently and hereafter maintained by the Company of general applicability
to other senior executives of the Company, subject to the terms and conditions
of such plans.  The Company reserves the right to cancel or change the benefit
plans and programs it offers to its employees at any time.

(b)Annual Performance Bonus.  Effective as of May 2, 2016, you will be eligible
to earn an annual performance bonus (“Management Bonus”), up to a target bonus
amount of thirty five percent (35%) of your base salary in effect during the
bonus period, contingent upon the achievement of corporate and individual
milestones to be established by the Company.  You understand and agree that the
determinations of milestone criteria (both the criteria and your performance of
such criteria) and the amount, if any, of your Management Bonus shall be within
the sole and absolute discretion of the Company.  Any Management Bonus earned
shall be paid on or prior to March 15 of the year following the year in which it
became earned and vested. Except as provided in Section 7 below, no Management
Bonus will be earned or payable in the event your employment terminates, for any
reason, before the end of the applicable performance period.

3.Stock Options.  Subject to approval by the Board (or the Compensation
Committee of the Board), in connection with your new position you will receive a
stock option to purchase 5,000 shares of the common stock of Calithera
Biosciences at a per-share price equal to the fair market value of such stock on
the date of grant (the “Option”).  The Option will be an incentive stock option
to the maximum extent permitted under the applicable tax rules and will subject
to a four-year vesting schedule and other terms and conditions set forth in the
Calithera Biosciences 2014 Equity Incentive Plan, and the applicable stock
option agreement and grant notice to be approved by the Board (or the
Compensation Committee of the Board) and executed by you and Calithera
Biosciences.  In addition, in future years you will be eligible to participate
in the annual equity grant program to be established by the Board (or the
Compensation Committee of the Board).

4.Vacation.  You will be entitled to paid vacation in accordance with the
Company’s vacation policy, with the timing and duration of specific vacations
mutually and reasonably agreed to by the parties hereto.  Upon your termination
of

129062167 v1

--------------------------------------------------------------------------------

 

 

 

 

employment, you will be entitled to receive your accrued but unpaid vacation
through the date of your termination. 

5.Expenses.  The Company will reimburse you for reasonable travel, entertainment
or other expenses incurred by you in the furtherance of or in connection with
the performance of your duties hereunder, in accordance with the Company’s
expense reimbursement policy to be established and as in effect from time to
time.

6.Travel Expenses.  You are expected to work at the Company’s offices in South
San Francisco, CA at least four (4) days every other week, with the remainder of
your work being done out of your home office in Pennsylvania.  The Company will
reimburse you for reasonable out-of-pocket expenses incurred by you in
connection with your travel to South San Francisco, in accordance with the
Company’s travel policy. Your right to reimbursement is subject to timely
submission of appropriate documentary evidence of expenses incurred as set forth
below. In addition, if any travel expenses paid to you are determined to be
taxable as ordinary income to you, the Company will pay an additional payment
directly to the applicable taxing authorities (the “Gross-Up Payment”) at the
time of reimbursement in an amount equal to the minimum statutory withholding
amounts of the ordinary state and federal income and employment taxes (the
“Taxes”) due by you, if any, on the travel payments at that time and on the
Taxes paid for you. For the avoidance of doubt, this Gross-Up Payment will be
calculated and paid at the applicable minimum statutory tax withholding rates.

Any reimbursements or expenses payable under this letter agreement will be paid
to you within 30 days after the date you submit receipts for the expenses,
provided you submit those receipts within 45 days after you incur the expense.
For the avoidance of doubt, if any reimbursements payable to you are subject to
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”): (a) to be eligible to obtain reimbursement for such expenses you
must submit expense reports within 45 days after the expense is incurred, (b)
any such reimbursements will be paid no later than December 31 of the year
following the year in which the expense was incurred, (c) the amount of expenses
reimbursed in one year will not affect the amount eligible for reimbursement in
any subsequent year, and (d) the right to reimbursement under this letter
agreement will not be subject to liquidation or exchange for another benefit.

7.Employment Termination.  In the event that your employment is terminated by
the Company without Cause (as defined below) or you resign your employment for
Good Reason (as defined below), and provided such termination constitutes a
“separation from service” (as defined under Treasury Regulation Section
1.409A-1(h)) (a “Separation from Service”), and further provided that you remain
in compliance with this Agreement and provide the Company with an

129062167 v1

--------------------------------------------------------------------------------

 

 

 

 

executed and effective Separation Agreement (as defined below), the Company
shall: 

 

 

(a)

Pay you cash severance in the form of continuing payments, subject to payroll
withholdings and applicable deductions and payable in accordance with the
Company’s regular payroll schedule, of your base salary in effect as of the
Separation from Service (the “Severance Payments”) for a period of six (6)
months following your Separation from Service date; provided, however, that no
payments will be made prior to the 60th day following your Separation from
Service date, and on that 60th date, the Company will pay you a lump sum payment
equal to the payments that would have been paid earlier but for the delay due to
this paragraph, with the balance paid thereafter as originally scheduled;

 

(b)

Pay you cash severance in an amount equal to a prorated amount of your target
Management Bonus for the year in which your employment terminates, calculated
based on the amount of time during such year that you were employed by the
Company (the “Bonus Severance Payment”), and paid in a lump sum on the sixtieth
(60th) day following your Separation from Service, provided the Separation
Agreement (as defined below) has become effective; and

 

(c)

Continue to pay the cost of your health care coverage, in effect at the time of
your employment termination, for a maximum of six (6) months, either under the
Company’s regular health plan (if permitted), or by paying your COBRA premiums
(the “COBRA Severance”).  The Company’s obligation to pay the COBRA Severance on
your behalf will cease if you obtain health care coverage from another source,
unless otherwise prohibited by applicable law (e.g., a new employer, spouse’s
benefit plan).  You must notify the Company within two (2) weeks if you obtain
coverage from a new source.  This payment of COBRA Severance by the Company
would not expand or extend the maximum period of COBRA coverage to which you
would otherwise be entitled under applicable law.  Notwithstanding the above, if
the Company determines in its sole discretion that it cannot provide the
foregoing COBRA Severance without potentially violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to you a taxable monthly payment in an
amount equal to the monthly COBRA premium that you would be required to pay to
continue your group health coverage in effect on the date of your termination
(which amount shall be based on the premium for the first month of COBRA
coverage), which payments shall be made on the last day of each month regardless
of whether you elect COBRA continuation coverage and shall end on the earlier of
(x) the date upon which you obtain other employment or (y)

129062167 v1

--------------------------------------------------------------------------------

 

 

 

 

 

the last day of the sixth calendar month following your Separation from Service
date. 

In the event that the Company terminates your employment with the Company
without Cause (as defined below), or you resign your employment for Good Reason
(as defined below), in either case in connection with or within twelve (12)
months following the closing of a Change in Control (as defined below), then in
addition to the Severance Payments and the COBRA Severance, the vesting of the
Option (and any other equity awards granted to you) shall be accelerated such
that 100% of the shares subject to the Option (and any other equity awards
granted to you) shall be deemed immediately vested and exercisable as of your
last day of employment (the “Accelerated Vesting”).

In the event that your employment is terminated by the Company for Cause (as
defined below), you resign your employment without Good Reason (as defined
below) or your employment terminates upon your death or disability, then (i) you
will no longer vest in the Options (and any other equity awards granted to you),
(ii) all payments of compensation by the Company to you hereunder will terminate
immediately (except as to amounts already earned), and (iii) you will not be
entitled to any severance benefits, including (without limitation) the Severance
Payments, Bonus Severance Payment, COBRA Severance, and Accelerated Vesting.

8.Conditions to Receipt of Severance.  The receipt of the Severance Payments,
Bonus Severance Payment, COBRA Severance and/or Accelerated Vesting will be
subject to your signing and not revoking a separation agreement and release of
claims in a form reasonably satisfactory to the Company (the “Separation
Agreement”).  No Severance Payments, Bonus Severance Payment, COBRA Severance or
Accelerated Vesting will be paid or provided until the Separation Agreement
becomes effective.  You shall also resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

9.Definitions.

(a)Cause.  For purposes of this Agreement, “Cause” is defined as (i) your
conviction of or plea of nolo contendere to any felony or any crime involving
moral turpitude or dishonesty; (ii) your gross misconduct in the performance of
your duties which is injurious to the Company; (iii) failure by you to
substantially perform your material duties other than a failure resulting from
your complete or partial incapacity due to physical or mental illness or
impairment; (iv) your material breach of any agreement between you and the
Company concerning the terms and conditions of your employment with the Company;
(v) your willful violation of a material Company employment policy (including,
without limitation, any insider trading policy); or (vi) your willful commission
of an act of fraud, breach of trust, or dishonesty including, without
limitation, embezzlement, that results in material

129062167 v1

--------------------------------------------------------------------------------

 

 

 

 

damage or harm to the business, financial condition, reputation or assets of the
Company or any of its subsidiaries.  Grounds for Cause pursuant to clause (iii)
of this section shall not be deemed to have occurred until Company has first
provided you with written notice of the acts or omissions constituting the
grounds for “Cause” under clause (iii) of this section and a cure period of
thirty (30) days following the date of such notice. 

(b)Change in Control.  For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following events:

(i)Change in Ownership of the Company.  A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company, except that any change in the
ownership of the stock of the Company as a result of a private financing of the
Company that is approved by the Board will not be considered a Change in
Control; or

(ii)Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or
acquisitions.  For purposes of this section, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if: (i) its sole purpose is to change the state of the Company’s
incorporation; (ii) its sole purpose is to create a holding company that will be
owned in substantially the same proportions by the persons who held the
Company’s securities immediately before such transaction; or (iii) it does not
constitute a change of control event under Treasury Regulation 1.409A-3(i)(5)(v)
or (vii).

(c)Good Reason.  For purposes of this Agreement, “Good Reason” means your
resignation within thirty (30) days following the expiration of any Company cure
period (discussed below) following the occurrence of one or more of

129062167 v1

--------------------------------------------------------------------------------

 

 

 

 

the following, without your consent: (i) the assignment to you of any duties, or
the reduction of your duties, either of which results in a material diminution
of your authority, duties, or responsibilities with the Company in effect
immediately prior to such assignment or reduction, or the removal of you from
such position and responsibilities; (ii) a material reduction of your base
salary except in connection with a general reduction in salary applicable to all
of the Company’s executive officers other than in connection with or following a
Change in Control; and (iii) any material breach by the Company of any material
provision of this Agreement.  You will not resign for Good Reason without first
providing the Company with written notice of the acts or omissions constituting
the grounds for “Good Reason” within ninety (90) days of the initial existence
of the grounds for “Good Reason” and a cure period of thirty (30) days following
the date of such notice. 

10.Section 409A.  It is intended that the Severance Payments, Bonus Severance
Payment, COBRA Severance and Accelerated Vesting payable under this letter
agreement satisfy, to the greatest extent possible, the exemptions from the
application of Internal Revenue Code Section 409A provided under Treasury
Regulations 1.409A 1(b) (4), 1.409A 1(b)(5) and 1.409A 1(b)(9), and this letter
agreement will be construed to the greatest extent possible as consistent with
those provisions.  For purposes of Code Section 409A (including, without
limitation, for purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)),
your right to receive installment payments under this agreement shall be treated
as a right to receive a series of separate payments and, accordingly, each
installment payment hereunder shall at all times be considered a separate and
distinct payment.  Notwithstanding any provision to the contrary in this
agreement, if you are deemed by the Company at the time of your Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), to the extent delayed commencement of any portion of the
severance benefits to which you are entitled under this agreement is required in
order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i),
such portion of your benefits shall not be provided to you prior to the earlier
of (i) the expiration of the six-month period measured from the date of your
Separation from Service with the Company or (ii) the date of your death.  Upon
the first business day following the expiration of the applicable Code Section
409A(a)(2)(B)(i) period, all payments deferred pursuant to this paragraph shall
be paid in a lump sum to you, and any remaining payments due under this
agreement shall be paid as otherwise provided herein.

11.Parachute Payments.  In the event that the benefits provided for in this
letter agreement or otherwise payable to you (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this section,
would be subject to the excise tax imposed by Section 4999 of the Code, then
your benefits under this letter agreement or otherwise shall be payable either
(a) in full, or (b) as to such lesser amount which would result in no portion of
such benefits being subject to an excise tax under Section 4999 of the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local

129062167 v1

--------------------------------------------------------------------------------

 

 

 

 

income taxes and the excise tax imposed by Section 4999, results in your receipt
on an after-tax basis, of the greatest amount of benefits under this agreement
or otherwise, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless you and the Company otherwise
agree in writing, any determination required under this section shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon you and the Company for
all purposes.  For purposes of making the calculations required by this section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code.  You and the
Company shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
section.  The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this section as well as any
costs incurred by you with the Accountants for tax planning under Sections 280G
and 4999 of the Code. 

12.Dispute Resolution.  To ensure the timely and economical resolution of
disputes that may arise in connection with your employment with the Company, you
and the Company agree that any and all disputes, claims, or causes of action
arising from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this Agreement, your employment, or the
termination of your employment, including but not limited to statutory claims,
will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to
the fullest extent permitted by law by final, binding and confidential
arbitration, by a single arbitrator, in San Francisco, California, conducted by
JAMS, Inc. (“JAMS”) under the then applicable JAMS rules (which can be found at
the following web address: http://www.jamsadr.com/rulesclauses, and which will
be provided to you on request).  By agreeing to this arbitration procedure, both
you and the Company waive the right to resolve any such dispute through a trial
by jury or judge or administrative proceeding.  The Company acknowledges that
you will have the right to be represented by legal counsel at any arbitration
proceeding.  The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision, to
include the arbitrator’s essential findings and conclusions and a statement of
the award.  The arbitrator shall be authorized to award any or all remedies that
you or the Company would be entitled to seek in a court of law.  The Company
shall pay all JAMS’ arbitration fees in excess of the amount of court fees that
would be required of you if the dispute were decided in a court of law.  Nothing
in this letter agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.  Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

129062167 v1

--------------------------------------------------------------------------------

 

 

 

 

13.Proprietary Information and Inventions Agreement, Employee Policies and
At-Will Employment.  You acknowledge that you have executed, and will continue
to abide by, the Proprietary Information Agreement.  In addition, you will
continue to comply with Calithera Biosciences’ employee handbook and other
policies, as adopted and amended from time to time, which are incorporated into
these terms.  Finally, this is an “at-will” employment relationship, which means
that either you or the Company may terminate the relationship at any time, with
or without cause or advance notice.  This at-will relationship may not be
changed except in a written agreement executed by an authorized officer of
Calithera Biosciences. 

14.Acceptance of Terms of Employment.  The employment terms in this offer
letter, together with your Proprietary Information Agreement, will constitute
the complete, final, and exclusive embodiment of the entire agreement between
you and Calithera Biosciences with respect to the terms and conditions of your
continuing employment, and these terms supersede any other agreements or
promises made to you by anyone, whether oral or written, prior to or
contemporaneous with this offer letter, including the Prior Offer
Letter.  Changes in your employment terms, other than those changes expressly
reserved to the Company’s discretion in this letter, require a written
modification signed by a duly authorized officer of the Company.  This letter
agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns.  If any provision of this letter
agreement is determined to be invalid or unenforceable, in whole or in part,
this determination shall not affect any other provision of this letter agreement
and the provision in question shall be modified so as to be rendered enforceable
in a manner consistent with the intent of the parties insofar as possible under
applicable law.  This letter agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles.  Any ambiguity in this letter agreement shall not be
construed against either party as the drafter.  Any waiver of a breach of this
letter agreement, or rights hereunder, shall be in writing and shall not be
deemed to be a waiver of any successive breach or rights hereunder.  This letter
agreement may be executed in counterparts which shall be deemed to be part of
one original, and facsimile and electronic image copies of signatures shall be
equivalent to original signatures.

Please sign and date this letter agreement if you wish to accept your continuing
employment at Calithera Biosciences under the terms described above, and return
one original to me by no later than April 27, 2016 (the second original is for
your personal records).  

We look forward to continuing our productive and enjoyable work relationship as
we build a company and business together.

129062167 v1

--------------------------------------------------------------------------------

 

 

 

 

 

Sincerely,

  /s/ Susan Molineaux

Susan Molineaux
President and CEO

 

Accepted by:

  /s/ Keith Orford
Keith Orford

4/27/2016
Date

 

129062167 v1